Citation Nr: 0506567	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-02 968	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical arthritis.  

2.  Entitlement to service connection for a left knee 
disability, to include arthritis. 

3.  Entitlement to service connection for short-term memory 
loss, to include as claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for rashes and sores, 
to include as claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to December 1978.  He also had active service from September 
1990 to May 1991, having been ordered to active duty in 
support of Operations Desert Shield/Desert Storm, and he 
served in Southwest Asia from November 1990 to April 1991.  
Between these periods of service, he served for over 10 years 
with the U.S. Army Reserve.

This appeal originally arises from an October 1998 decision 
rendered by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.   

In March 2001 and September 2003 the Board of Veterans 
Appeals (Board) remanded this case to the RO for further 
development of the evidence and for due process development.  
In September 2004, after completion of the development 
requested, the RO issued a supplemental statement of the case 
in which it continued the denial of the veteran's claims.  

The issue of service connection for cervical arthritis is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C.  It is discussed in the Remand 
section which follows the Order section below.


FINDINGS OF FACT

1.  During service, the veteran was treated for pain in the 
left knee that was acute and transitory and resolved without 
residual disability.  Continuing residuals of a left knee 
injury were not medically demonstrated during the veteran's 
active military service or subsequent thereto.  

2.  A current left knee disability has been etiologically 
linked to a post-service employment injury and was not 
incurred during service.  Arthritis was not shown within the 
first year after separation from service.

3.  There is no probative evidence showing a current 
disability manifested by memory loss.  

4.  There exists an approximate balance of positive and 
negative medical evidence on the question of whether the 
veteran's folliculitis, claimed as rashes and sores, were 
manifested during service.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by service, nor may arthritis of the left knee be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The claim of entitlement to service connection for memory 
loss as a chronic disability resulting from an undiagnosed 
illness is legally insufficient. 38 U.S.C.A. §§ 1117, 5103A 
(West 2002); 38 C.F.R. § 3.317 (2004)

3.  With resolution of all reasonable doubt in the 
folliculitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of June 2001 and March 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that he needed to send to VA in 
order to substantiate the claims, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing evidence of a current 
disability and a relationship between a current disability 
and service.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for the 
claimed disabilities exclusively through the VA medical 
center.  The RO has obtained the veteran's VA outpatient 
treatment records.  Moreover, the veteran was afforded VA 
examinations as noted below.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the instant 
claims that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Left Knee Disability

As noted, the veteran served on active duty or active duty 
for training from July to December 1978 and from September 
1990 to May 1991, and in between these periods served with 
the Air Force Reserves.  

His service medical records indicate that in August 1978, he 
presented for treatment with complaints of pain in his right 
ankle, left knee and bilateral shoulders.  There was no 
swelling noted and range of motion of the joints was full.  
The assessment was muscle aches.  The veteran was provided 
analgesic balm and a heating pad.  A Report of Medical 
Examination dated in October 1978 did not include any 
complaints or findings a left knee disability.  The report 
contains a statement signed by the veteran in which he stated 
that he was in good health.  A Report of Medical Examination 
dated in November 1982 did not include any complaints or 
findings a left knee disability.  The report contains a 
statement signed by the veteran in which he stated that he 
was in good health.  A Report of Physical Examination dated 
in October 1990 did not include any complaints or findings of 
a left knee disorder.  Examination of the lower extremities 
was normal.  

There are no treatment records of record for the one-year 
period following discharge from active duty.  

In September 1994, the veteran was hospitalized for treatment 
of a left knee infrapatellar tendon tear.  He reported that 
he jumped 3 1/2 feet and when he landed, his legs gave away and 
he was unable to control his left knee.  He underwent a 
surgical repair of the infrapatellar tendon.  

The veteran was afforded a VA examination in January 1997.  
Therein, he complained of left knee discomfort since kneecap 
surgery in 1995.  Upon physical examination, the veteran was 
5 feet 8 inches and weighed 249 pounds.  Examination of the 
knees was unremarkable.  He could perform full range of 
motion in the left knee.  An x-ray revealed a minor 
osteophyte of the left patella which might be posttraumatic.   

During a general medical examination in September 1997, the 
veteran reported that he underwent left knee surgery in 1994 
for dislocation of his patella.  A musculoskeletal 
examination revealed a six-inch, well-healed, nontender scar 
on the anterior aspect of the joint.  There was no crepitus 
or instability.  Flexion was from 0 to 135 degrees.  

The veteran was afforded another VA examination in October 
2001.  Therein, he stated that he sustained a left knee 
injury in 1994.  He stated that he had arthroscopy to 
straighten the patella.  Following a physical examination, 
the diagnosis was injury patella, left knee, post arthroscopy 
with residual chondromalacia, degenerative change.  An x-ray 
examination revealed mild degenerative changes of the knee 
with mild osteophytic spurring of the patella.  

During a VA examination in April 2002, the veteran reported a 
history of injury to his left knee in 1994 while working at a 
chicken establishment.  He complained that the left knee 
occasionally ached.  Following a physical examination, the 
examiner opined that the veteran's left knee condition was 
not related to service, but rather was due to a post-service 
injury.  

Finally, in June 2004, a VA nurse practitioner reviewed the 
veteran's claims file.  She stated that there was no evidence 
of an injury to the left knee during active duty service.  
While he had a current diagnosis of chondromalacia patella, 
she opined that such was not likely due to an in-service 
injury or disease during active duty or inactive duty for 
training.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service where manifested to 
a compensable degree within 1 year following separation from 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Upon review of the evidence, the Board finds that the veteran 
was treated for left knee ache during service in 1978.  
However, the evidence reveals that the condition was acute 
and transitory and resolved during service without any 
chronic residuals.  The overwhelming evidence indicates that 
the veteran's current left knee condition is the result of 
post-service injury sustained in 1994.  VA examiners opined 
that his current left knee residuals are due to the post-
service injury, rather than any event during service.  
Finally, there is no evidence of any arthritis of the knee 
within 1 year following separation from service.  
Accordingly, it follows that the preponderance of the 
evidence is against the claim and that the claim for service 
connection for a left knee disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 55, 
57 (1990).  

III.  Memory Loss

The veteran claims that he has memory loss as a result of an 
undiagnosed illness incurred during service in Southwest 
Asia.  

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or a combination of illnesses 
manifested by 1 or more signs or symptoms, which include, but 
are not limited to, fatigue; muscle or joint pain; 
neurological signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system; 
or sleep disturbances.  The chronic disability must have 
become manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 (recently extended, by statute, to December 
31, 2011), and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(a), 
(b).

Under the applicable criteria, a Persian Gulf War veteran is 
one who served in active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d). In this case, the 
veteran did serve in the Southwest Asia Theater of operations 
during the Persian Gulf War, and thus is considered a Persian 
Gulf War veteran for purposes of the above-cited statute and 
regulation.  

In this matter, a review of the competent medical evidence 
does not show that the veteran has a disability manifested by 
memory.  His available service medical records do not show 
complaints or diagnoses of memory loss.  VA outpatient 
treatment records do not show treatment for memory loss.  

During a VA examination in January 1997, the veteran 
complained of short-term memory loss.  However, upon mental 
status examination, there were no findings of memory loss.  
The pertinent diagnosis was adjustment disorder with 
depressed mood and cocaine dependence in full remission.  

During a VA mental status examination in October 2001, there 
were no findings of an undiagnosed illness.  Therein, the 
veteran stated that he had problems with his memory for the 
past three years.  He stated that he forgot to go to 
appointments or take care of chores.  However, upon objective 
examination, his memory for recent and remote events was 
good.  There were no findings a disability manifested by 
memory loss.  

Finally, during a VA neurological examination in April 2002, 
the veteran again complained of difficulty with his memory.  
However, upon mental status examination, his memory for both 
remote and recent events was unimpaired.  There were no 
findings of a diagnosed memory disability or any undiagnosed 
illness due to service in the Persian Gulf.  

In sum, other than the veteran's subjective complaints of 
memory loss, the probative medical evidence does not show 
objective signs or symptoms of a current disability 
manifested by memory loss.  Thus, in the absence of evidence 
of a chronic disability, the criteria for service connection 
are not met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.

IV.  Skin Condition

The veteran available service medical records do not show 
complaints or treatment for a skin condition.  There is no 
service separation examination of record.  In November 1996, 
the veteran claimed entitlement to service connection for a 
skin condition manifested by rashes and sores.  He contended 
that the condition was due to his service in Southwest Asia.  

He was afforded a VA examination in January 1997.  He 
reported that he had rashes and sores but stated that they 
were not currently present.  

VA outpatient treatment records for the period from 1994 to 
March 2004 do not show complaints or treatment for rashes or 
sores.  

The veteran was afforded another VA examination in October 
2001.  The examiner noted that the veteran had a skin rash 
that had reportedly recurred in the past two years.  The rash 
was over his shoulder anteriorly, upper chest, upper arm, and 
back.  They were small, discrete lesion; two or three had 
small follicles, while others had scabbed over or healed 
completely.  The diagnosis was folliculitis.  The examiner 
opined that no undiagnosed illness was found.  

Finally, during a VA examination in April 2002, the veteran 
stated that he had dry skin in the Gulf and itchy sores.  He 
had some scabs and follicles.  He stated that the acute part 
diminished over the years but that he still had some 
follicles.  The examiner noted that the follicles were 
healed, slightly raised and accompanied by occasional 
macules.  There were lesions on the chest, the upper back, 
and to a lesser extent on the upper arm, sparing on the face, 
lower body, trunk and extremities.  The diagnosis was chronic 
folliculitis.  The examiner noted that the time of onset was 
coincidental with the period in the Gulf War or shortly 
thereafter.  The examination report indicates that he 
reviewed the veteran's medical records.  

Under the applicable criteria, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In this matter, the medical evidence does not show complaints 
of rashes or sores during service.  The veteran claims, 
however, that he started having rashes and sores during 
service in the Gulf and has had the symptoms since service.  
The veteran is competent to report his symptoms, and the 
continuity of such symptoms since service.  

The only medical opinion with respect to the etiology of the 
condition in set forth during the April 2002 VA examination.  
Therein, the examiner stated that the condition, diagnosed as 
mild folliculitis, had its onset coincident to or shortly 
following service.  It was indicated that the examiner 
reviewed the claims folder at the time of the examination. 

Accordingly, in cases such as these, where the evidence is in 
equipoise, the benefit of the doubt must be resolved in favor 
of the veteran.  Accordingly, service connection for 
follicultis is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

ORDER

Service connection for a left knee disability, to include 
arthritis, is denied.  

Service connection for memory loss, to include as claimed as 
due to undiagnosed illness is denied.  

Service connection for folliculitis is granted.   


REMAND

The Board finds that, unfortunately, the issue of service 
connection for a cervical spine disability must once again be 
returned to the RO for additional development.  In this 
respect, the veteran's service representative contends that 
there was not compliance with the Board's remand instructions 
in September 2003.  The Board agrees.  

By way of background, for the first period of ACDUTRA, the 
veteran's service medical records reveal that he was seen for 
treatment in August 1978 with complaints in his right ankle, 
left knee and bilateral shoulders.  There was no swelling or 
discoloration noted.  He was able to produce full range of 
motion of the joints.  The assessment was muscular aches.  

During his reserve service, he was seen for treatment in June 
1980 with complaints of right shoulder pain after lifting 
boxes.  The assessment was a right trapezius muscle strain.  
An August 1981 orthopedic clinic note noted a history of 
injury to the right shoulder one year ago.  Since then the 
veteran complained of right shoulder and neck aching pain, 
with occasional numbness in the posterior right arm.  An x-
ray of the right shoulder revealed osteophytes at the C3-4 
and C4-5 level bilaterally.  The veteran was diagnosed with 
early osteoarthritis of the cervical spine not secondary to 
injury.  He was prescribed a cervical collar to use as 
needed.  There was a line of duty determination and it 
appears that this was during a period of inactive duty for 
training.  A November 1982 Report of Physical Examination did 
not include any complaints or findings of a cervical 
arthritis.  

During his active duty service, an October 1990 Report of 
Physical Examination did not include any complaints or 
findings of a cervical arthritis.  

Post-service, VA outpatient treatment records reflect that in 
January 1996, the veteran was diagnosed with degenerative 
joint disease of the cervical spine with pain and stiffness.  
X-rays of the cervical spine revealed narrowing at the C6-7 
level, anterior marginal lipping at the C5-6 level, and 
encroachment of neural foramina at the C3-4 level.  

A VA general medical examination was accomplished in January 
1997, the report of which reflects that the veteran's 
complaints included muscle and joint aches.

Another VA examination was accomplished in September 1997, 
the report of which notes that the veteran gave a history of 
injuring his right leg, shoulders, and neck in a truck 
accident during the Persian Gulf War.  During the 
examination, the veteran complained of left sided cervical 
pain, left shoulder pain, and some weakness in the left hand 
associated with numbness and tingling.  Physical examination 
revealed tenderness over the left acromioclavicular joint 
with painful motion and a normal right shoulder.  X-rays 
showed mild degenerative changes at the C5-6 level, as well 
as minimal degenerative changes of the shoulders.

As a result of this examination, the veteran was diagnosed 
with, among other things, degenerative arthritis C5-6, with 
mild left radiculopathy.  

The veteran was afforded another VA examination in October 
2001.  Therein, he complained that his neck was stiff in the 
morning and painful upon motion.  Upon examination, he could 
flex the neck only 10 degrees left or right.  The examiner 
opined that it was more likely than not that the veteran's 
degenerative disease of the cervical spine began in the 
military service.  It is not clear that this opinion was 
based on a review of the claims folder, given the conflict 
between the recorded history, the first evidence of 
arthritis, and the clinical records on file.

In April 2002, the veteran was afforded another VA 
examination by the same examiner who conducted the October 
2001 VA examination.  Following a physical examination, the 
examiner again opined that it was more likely than not, in 
view of the veteran's recorded history that current 
degenerative changes likely began in the military service.  
Again, resolution of factual inconsistencies was not 
accomplished.

In September 2003, the Board remanded the matter to the RO.  
Following some procedural development the claims file was to 
be forwarded to the doctor at the VAMC who had conducted the 
examinations.  The remand instructions provided that a new 
physical examination was not required unless Dr. Smith was 
unavailable or could not render an opinion without a new 
examination of the veteran.  

In June 2004, the veteran's claims file was forwarded to the 
VA Medical Center (VAMC) for a supplemental opinion with 
respect to the etiology of the claims for service connection 
for a cervical spine disability and a left knee disability.  
The VAMC reported that the examiner who conducted the 
examination in October 2001 and April 2002 was no longer 
employed by the VAMC.  The veteran's claims file was 
forwarded to a general nurse practitioner.  Following a 
review of the veteran's claims file, she stated that the 
service medical records did not show injury to his cervical 
neck while on active duty.  She noted that an injury to his 
shoulder and neck in 1980 was incurred while the veteran was 
working a civilian job.  She opined that it was not as least 
as likely as not that diagnosed cervical arthritis was due to 
an in-service injury or disease.  No comment was made 
concerning the finding in 1981 that the arthritis was not due 
to injury.

In this matter, due to the unavailability of the original 
physician, the Board finds that the RO should have scheduled 
the veteran for a new examination or at least used a medical 
doctor to render the opinion.  Accordingly, this matter must 
once again be remanded for additional development.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Additionally, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  See 38 U.S.C.A  § 
5103(b)(1) (West 2002).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record regarding the claim for service 
connection for a cervical arthritis 
disability.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  After all records and/or responses 
from each contacted entity are associated 
with the claims file (or a reasonable 
time period for the veteran's response 
has expired) the RO should arrange for 
the veteran's records to be sent to an 
appropriate medical doctor for review, 
and to undergo VA examination IF DEEMED 
NECESSARY. The entire claims file must be 
made available to the physician 
designated to enter the opinion and 
examine the veteran, if needed, and the 
examination report must include 
discussion of the veteran 's documented 
medical history and assertions.  All 
indicated tests and studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis if the 
examination is deemed needed.  

Based on the examination (if conducted) 
and review of the record, to specifically 
include the service medical records, 
including arthritis found in August 1981, 
VA examination reports dated in January 
1997, October 2001, April 2002, and the 
supplemental report dated in June 2004, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any cervical arthritis 
disability is the result of injury or 
disease incurred in or aggravated by the 
veteran's service.  It is important that 
the various opinions be reconciled.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for cervical arthritis 
in light of all pertinent evidence and 
legal authority.  

4.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO' s 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


